                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

  UNITED STATES OF AMERICA                       )
                                                 )        Case No. 4:20-cr-22
  v.                                             )
                                                 )        Judge Travis R. McDonough
  BRANDI MAXWELL                                 )
                                                 )        Magistrate Judge Susan K. Lee
                                                 )


                                              ORDER



          Magistrate Judge Susan K. Lee filed a report and recommendation recommending that

  the Court: (1) grant Defendant’s motion to withdraw her not guilty plea as to Count Ten of the

  twelve-count Indictment; (2) accept Defendant’s guilty plea as to Count Ten; (3) adjudicate the

  Defendant guilty of Count Ten; (4) defer a decision on whether to accept the plea agreement

  until sentencing; and (5) Defendant will remain on bond under appropriate conditions of release

  pending sentencing in this matter (Doc. 183). Neither party filed a timely objection to the report

  and recommendation. After reviewing the record, the Court agrees with Magistrate Judge Lee’s

  report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate

  judge’s report and recommendation (Doc. 183) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS

  as follows:

       1. Defendant’s motion to withdraw her not guilty plea as to Count Ten of the Indictment is
          GRANTED;

       2. Defendant’s plea of guilty to Count Ten is ACCEPTED;

       3. Defendant is hereby ADJUDGED guilty of Count Ten;

       4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and




Case 4:20-cr-00022-TRM-SKL Document 209 Filed 06/08/21 Page 1 of 2 PageID #: 625
     5. Defendant SHALL REMAIN on bond under appropriate conditions of release until
        sentencing in this matter which is scheduled to take place on September 24, 2021 at 9:00
        a.m. [EASTERN] before the undersigned.

     SO ORDERED.


                                             /s/Travis R. McDonough
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




                                      2
Case 4:20-cr-00022-TRM-SKL Document 209 Filed 06/08/21 Page 2 of 2 PageID #: 626
